Citation Nr: 0421954	
Decision Date: 08/10/04    Archive Date: 08/17/04

DOCKET NO.  00-17 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased evaluation for bipolar 
disorder, currently rated as 30 percent disabling.  

2.  Entitlement to a total disability rating based on 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran (appellant) served on active duty from February 
1987 to May 1996.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran's bipolar disorder is manifested by 
complaints of anxiety, nervousness, panic attacks, sleep 
problems, and mood swings.  He is unemployed.  His most 
recent GAF was 31.   

3.  The veteran's bipolar disorder is productive of total 
social and occupational impairment.  

4.  The issue of TDIU is moot.  


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent rating for bipolar 
disorder have been met. 38 U.S.C.A. §§ 1155, 5103A,  5107(b) 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9432 (2003).  

2.  The issue of entitlement to TDIU appeal is moot.  38 
U.S.C.A. §§ 5110(a), 7104 (West 2002); 38 C.F.R. §§ 4.16(a), 
20.101 (2003); Green v. West, 11 Vet. App. 472, 476 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is satisfied that all 
relevant evidence regarding the claim has been obtained, and 
that no further assistance to the veteran is required to 
fairly decide the veteran's claim, since all relevant 
development has been conducted.

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000.  

In this regard, the Board notes that the veteran has been 
informed via letters, a statement of the case and subsequent 
supplemental statements of the case of the evidence necessary 
to substantiate his claim.  The RO has secured medical 
records and the veteran has been examined in conjunction with 
the claim.  The Board concludes that the duties to assist and 
to notify the veteran have been fullfilled, and there is no 
indication that there are additional documents that have not 
been obtained and would be pertinent to the present claim.  
The appellant and his accredited representative have been 
accorded the opportunity to present evidence and argument in 
support of the claim.

In this regard, February 2004, the RO contacted the veteran 
and notified him of the evidence needed to establish 
entitlement to the benefit sought, and what the RO would 
obtain, as well as what evidence was needed from the veteran 
and what he could do to help with his claim.  No further 
assistance in this regard appears to be warranted.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Further as the decision below grants full benefits allowable 
under the law on the increased rating issue and dismisses the 
TDIU issue as a matter of law, no further development would 
be of benefit to the veteran.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2003) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of the service-connected 
disability at issue here.  Disability ratings are determined 
by applying the criteria set forth in the VA Schedule for 
Rating Disabilities (Rating Schedule), found in 38 C.F.R. 
Part 4 (2003).  The Board attempts to determine the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.10 (2003).  Separate diagnostic codes 
identify the various disabilities. If there is a question as 
to which of two evaluations should be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating. Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2003).  

The Evidence

In June 1999, the RO granted service connection for bipolar 
disorder in November 1996, and assigned a 30 percent 
evaluation.  This was based on service medical records and an 
August 1996 VA examination report which showed that the 
veteran had a GAF of 60 and a diagnosis of bipolar disorder.  

In March 2003, the veteran sought an increased evaluation for 
his psychiatric disability and a TDIU.  

An October 1999 VA outpatient treatment record shows a GAF of 
70 and a diagnostic impression of bipolar disorder.  On VA 
general medical examination in May 2000, the veteran reported 
that he was currently taking Lithium and that he felt edgy 
and nervous.  It was noted that he had not had a job in the 
last five years.  The diagnosis was, bipolar disorder, on 
lithium.  

The veteran was examined by VA in March 2004.  The claims 
file was reviewed by the examiner.  The veteran's medical 
history was noted.  The examiner reported that the veteran 
was being treated with Trazodone and Lithium.  The veteran 
complained of being nervous and anxious.  He reported having 
crying spells once or twice a month, anxiety, panic attacks 
about twice a year, sleeplessness, and mood swings.  He 
stated that when he is in a manic phase, he fears that he is 
dangerous.  It was noted that the veteran was not currently 
employed and that he currently did chores around the house 
during the day.  The veteran reported that he did not have 
any friends.  The examiner noted that the Social Security 
records showed that the veteran lost his job when it was 
found out about his bipolar disorder.  On examination, it was 
reported that the veteran was constantly fidgety with rapid 
speech.  His affect was constricted and anxious.  He was 
oriented to time, person, place and situation.  There were no 
suicidal thoughts or intents, and the veteran denied 
homicidality.  

The examiner stated that the veteran presented with depressed 
mood manifested by negative self-talk.  He had a very poor 
self image, with feelings of guilt and shame.  It was noted 
that he was socially isolating himself.  He was noted to 
manifest paranoid ideations, and suspiciousness.  It was 
reported that the veteran described impaired impulse control.  
His thought processes were not goal directed, logical or 
coherent.  The veteran reported a history of hallucinations, 
delusional thinking and ideas of reference.  His remote 
memory was noted to be somewhat spotty. The examiner reported 
that on the BDI test, the veteran's score of 31 reflected 
severe depression.  It was stated that the most marked 
symptoms reported by the veteran were diminished ability to 
think clearly, hyper-insomnia, diminished interest in 
pleasurable activities, mood swings, irritability, feelings 
of sorrow and shame much of the day, and crying spells.  The 
examiner stated that based on these findings, it appears that 
the veteran has a current diagnosis of Bipolar disorder.  The 
examiner reported that he found the veteran to have severe 
impairment from a social functioning viewpoint, and that his 
symptoms were worsening.  The veteran's GAF was reported as 
31.  The examiner stated that the veteran's contention that 
he is unemployed due to his mental disorder is supported by 
the diagnosis and findings of the examination.  

The veteran underwent a VA social and industrial survey in 
May 2004.  It was noted that the veteran stayed at home with 
one of his children, and did minimal housekeeping.  It was 
noted that he was very anxious and irritable. 

Discussion

The Board notes that the Schedule for Rating Disabilities 
concerning psychiatric disability was revised in November 
1996.  Since this claim was initiated after that time, only 
the new criteria will be considered in this decision.

Under the rating schedule, a 30 percent evaluation is 
provided where there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent rating is assigned under the Schedule for Rating 
Disabilities when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is assigned under the 
Schedule when there is occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood due to such symptoms 
as suicidal ideation, obsessional rituals which interfere 
with routine activities, speech intermittently illogical, 
obscure, or irrelevant, near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively, impaired impulse control (such 
as unprovoked irritability with periods of violence), spatial 
disorientation, neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting), and inability to establish and 
maintain effective relationships.  A 100 percent rating is 
assigned under the Schedule when there is total occupational 
and social impairment due to such symptoms as gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting self or others, intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene), disorientation to 
time or place, and memory loss for names of close relatives, 
own occupation, or own name. 38 C.F.R. §§ 4.1, 4.7, 4.130, 
Diagnostic Code 9432 (2003).

Following a review of the evidence of record, the Board finds 
that the evidence reasonably supports a finding that an 
increased evaluation to 100 percent is warranted for the 
veteran's bipolar disorder.  In this regard, the Board notes 
that the veteran reported having anxiety, nervousness, panic 
attacks, sleep problems, and mood swings.  He is not working, 
and has not worked for several years.  A VA examiner has 
stated that the veteran was unemployed due to his psychiatric 
disability.  He is socially isolated and reports having no 
friends.  

While the GAF score does not fit neatly into the rating 
criteria, the GAF score is evidence which The United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court") has recognized as important, and the Court has 
defined the terms of the GAF score.  Carpenter v. Brown, 8 
Vet. App. 240 (1995).  The GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness." DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994). 
A GAF score between 31 and 40 is defined as "Some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work . . .). Id. A 
GAF score between 41 and 50 is defined as "Serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)." Ibid. (Emphasis added.) See Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) (discussing a GAF score of 
50).  The veteran's most recent GAF of 31 is indicative of 
major impairment.

The recent clinical evidence shows that the veteran continues 
to complain of sleep problems isolation, depression and 
anxiety.  The record contains a medical opinion that the 
veteran is unable to work due to his psychiatric problems.  
This is also reflected in the GAF score that he has received, 
which as noted above, represents severe impairment in social 
or occupational functioning.  The veteran has been shown to 
exhibit isolation, as well as having continuing problems with 
employment.  A longitudinal review of the evidence reflects 
that the veteran's disability severely impairs the veteran's 
social ability as well as his ability to obtain or retain 
employment.  The Board thus finds that a 100 percent rating 
is warranted.

TDIU

Under 38 C.F.R. § 4.16(a) (2003), total disability ratings 
for compensation may be assigned "where the schedular rating 
is less than total," when the disabled person is, in the 
judgment of the rating agency, unable to follow a 
substantially gainful occupation as a result of service- 
connected disabilities.  Since the veteran has now been 
granted a 100 percent schedular rating for bipolar disorder, 
the veteran is not eligible for a total rating for 
compensation based upon individual unemployability. Green v. 
West, 11 Vet. App. 472, 476 (1998) (citing Vettese v. Brown, 
7 Vet. App. 31, 34- 35 (1994) ("claim for [a total rating for 
compensation based upon individual unemployability] 
presupposes that the rating for the condition is less than 
100%") and Holland v. Brown, 6 Vet. App. 443, 446 (1994) 
(100% schedular rating "means that a veteran is totally 
disabled")); VAOPGCPREC 6-99 (June 7, 1999).

The Board finds that in view of the Board's decision granting 
the veteran a 100 percent schedular evaluation for his 
bipolar disorder, the issue of entitlement to TDIU is moot.  
Green v. West, 11 Vet. App. 472, 476 (1998); VAOPGCPREC 6-99 
(June 7, 1999).

The Court has held that in a case where the law, as opposed 
to the facts, is dispositive of the claim, the claim should 
be denied or the appeal to the Board terminated because of 
the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

ORDER

Entitlement to a 100 percent rating for bipolar disorder 
granted, subject to the laws and regulations governing the 
issuance of monetary awards.

The claim for TDIU is dismissed.





	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



